Citation Nr: 1623396	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1973 to January 1974 with additional service in the National Guard, including active duty for training (ACDUTRA) in June 1974 and August 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine injury, bilateral pes planus, head injury, and herpes simplex of the right eye.

In February 2014, the Board denied service connection for a right eye condition and bilateral pes planus and remanded the issues of service connection for lumbar spine injury and head injury for further development.

A July 2014 rating decision granted service connection for headaches (claimed as head injury).  An April 2015 rating decision granted service connection for head injury, residual scar right parietal scalp.  This constitutes a full grant of the benefits sought with regard to the head injury claim and it is no longer before the Board.

In July 2015, the Board remanded this case for further development.


FINDING OF FACT

The Veteran does not have a lumbar spine disability that is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  In compliance with the Board's February 2014 and July 2015 remands, VA requested the Veteran identify the state in which he filed for Worker's Compensation benefits after his military service.  The Veteran responded by stating that he filed a claim in the state of Tennessee.  In a December 2015 letter, VA asked the Veteran to submit a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to allow VA to obtain a copy of his 2001 Tennessee State Department of Labor Workforce Development, and Workers' Compensation Division file documents as such records are protected by law, and consent was needed from the Veteran in order to authorize VA to obtain copies of the records.  To date, the Veteran has not provided a completed and signed VA Form 21-4142.  Nevertheless, the RO attempted to obtain these records by sending a request to the Tennessee Bureau of Workers' Compensation.  No response has been received.  Thus VA has substantially complied with the February 2014 and July 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

The Veteran is seeking service connection for a lumbar spine condition.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  In this case, the record does not include any x-ray evidence from within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §3.307(a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

During the pendency of this appeal, the Veteran has undergone treatment for chronic low back pain and has been diagnosed with degenerative joint disease of the lumbar spine.  See February 2011 VA Examination.

The Veteran's service treatment records show a September 1973 complaint of back spasms and a November 1973 complaint of low back pain.  Thus, the in-service occurrence requirement has been met.

The remaining question is whether the Veteran's current lumbar spine condition is related to his active duty military service.  To this end, the Veteran's wife reported that after separating from active duty, the Veteran starting complaining of back pain often, but would not go to see a doctor because he did not want to lose time from work as they had a second daughter in 1974.  The Veteran stated that he had back problems prior to the post-service injury in April 2001.  

The Veteran and his spouse are competent to provide lay evidence concerning the onset and continuity of his symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These statements must be considered in light of the entire record.  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The first objective evidence of back symptoms is not until after an April 2001 motor vehicle accident.  After this accident, an MRI of his spine was taken and he was treated by a chiropractor.  See June 2001 VA treatment record.  

The February 2011 VA examiner noted that the Veteran reported back pain after the notations of back pain in his service medical records, but found that the Veteran's current lumbar spine condition was more likely related to the wear and tear of the aging process, noting that the incident in service appeared to be a soft tissue injury.  The Veteran has not been shown to possess the requisite knowledge or training to differentiate between symptoms caused by the in-service injury, those attributable to this later motor vehicle accident, and those caused by aging.  The Board finds the February 2011 VA examiner's opinion to be more probative than the Veteran's contentions that he experienced back pain for many years after service and that his current spine disability is related to service because it is based on the correct facts (including the Veteran's report of ongoing pain) and is supported by a clear rationale - that the Veteran's current back disability of degenerative joint disease is less likely than not to be related to a soft-tissue injury in service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar spine disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


